Mazzarelli and Lerner, JJ.,
concur in part and dissent in part in a memorandum by Mazzarelli, J., as follows: I agree with the majority that Joseph Mor ello, Jr.’s remainder interest in his father’s home is an asset which should be considered in determining his responsibility for his wife’s Medicaid benefits. However, I would remand for a hearing to determine the value, if any, of that property interest during the relevant period, between December 1993 and August 1995, when defendant’s wife was receiving government assistance (see Matter of Commissioner of Social Servs. v Bernard B., 87 NY2d 61 [1995]).
Plaintiff sets the value of defendant’s remainder interest based upon a March 1996 life estate and remainder interest table, published by the United States Health Care Financing Administration, and relied upon by the New York State Department of Social Services. The table calculates that where, as here, the life tenant was 92 years old on the date of appraisal, which took place in March 1994, the remainder interest is worth 74.2% of the property’s unencumbered market value. The property was assessed to be worth $205,000, and, applying the table, plaintiff asserts that defendant possessed a $152,169.45 remainder interest. Although this table may prove a useful guide, I disagree with the majority’s conclusion that it establishes, as a matter of law, the value of defendant’s remainder interest.
The majority asserts that remanding this case for a valuation of defendant’s remainder interest would unfairly benefit the defendant, because defendant asserted, in response to plaintiffs motion for summary judgment, that his father’s property was not an “available resource.” I disagree.
Remanding the case for consideration of whether there is a viable market for defendant’s remainder interest in a single family home in Nassau County, Long Island, merely recognizes the impact of variables not reflected in plaintiffs table which are integral to an accurate value, if any, of defendant’s remainder interest, at the time his wife was receiving Medicaid. Such variables include the cost to a prospective purchaser of obtaining mortgage and title insurance for property encumbered by a life estate. Accordingly, I would not discard the affidavit of *157plaintiffs expert, an experienced Nassau County real estate attorney, out of hand (see Bagwell, Life Estates: Latest Legal Fad Gives Title Underwriters Trouble, NYLJ, Feb. 11, 2004, at 5, col 2). With respect to the majority’s concern about allowing the defendant undue advantage, it should be noted that defendant had been candid with the agency throughout these proceedings. In fact, he listed the full $205,000 value of his father’s property on his wife’s Medicaid budget worksheet, notwithstanding the fact that this property was encumbered by his father’s life estate.
Finally, the majority has taken judicial notice of the practice in New York City of selling converted co-op apartments to speculators, where the apartments are occupied by nonpurchasing rent controlled or rent stabilized tenants. While this practice exists in New York City, I do not agree that it is determinative of the facts in this case, where the defendant is the proposed seller of a remainder interest in a single family home outside New York City.
Federal regulations expressly provide that <£[i]f [an] individual has the right, authority or power to liquidate the property or his or her share of the property, it is considered a resource. If a property right cannot be liquidated, the property will not be considered a resource” (20 CFR 416.1201 [a] [1]). Because there are outstanding factual issues specific to the liquidity and value of defendant’s interest, which preclude resolution of plaintiff s motion on the extant record, I would remand for further proceedings.